Case: 1:20-cv-01666 Document #: 12-5 Filed: 03/10/20 Page 1 of 20 PagelD #:171

EXHIBIT 2
ge 2 of 20 PagelD #:172

  
   
 

NP ROOT NOL,
peer

Prepared by ae
re Homeland

ws Security

U.S. Customs and Border Protection
Office of Trade
Case: 1:20-cv-01666 Document #: 12-5 Filed: 03/10/20 Page 3 of 20 PagelD #:173

Apel] JO BDO
UONONSJOld JSpJOG Pue SWOISND *S'N

Aq paiedaig

SONSITEIS OINZIOS /10Z Jee, [eosl4

SLHOTH ALdHdOdd
IVO.LOYTEHLLNI

 

 

 

 

 
5 Filed: 03/10/20 Page 4 of 20 PagelD #:174

Case: 1:20-cv-01666 Document #: 12

‘peopyiom Ayinoas

puejawoH jo juawedagq °S‘fp Bulysijqejsa jo asodind au) 40}
papiaoid aie pue ‘sisAyeue dIWOUNDA JO} pasn aq 0} papusjul }OU
ae ‘soljsijejs asou} uodn paseq suoloeloid ay} pue ‘solsiye}s
BY] “SA}EIS POPUP) BU} JO SONSHE|S SPP] [EIDIJJO BY] B}NYJSUOD
JOU Sa0p Yodel siy} Ul PeureyUOD UO!}ELUJOJU! SUL SLUIE|OSIG

ER JOB]UOD JO SIUIOg Hd]
AE etetestesteseeseteeeeeseensessensseneenessesensennesaaeaeceeeenenas SJ8PIO UOISN}Oxy
OR ieteteseteteseeeeeeetcensenneeseteeeneneeeeeees Ayunoag pue ‘Kayes ‘ueaH
| da a JuaWUOUIAUZ Buiddius Aq saunziag
Qa rtetettteseeseeseee eee eneeeee cen ceerenssaseneeseeteanee eats Awouoo3 Aq SaINZIaS
Hari itttenesetneeseseneensees Awouoo3 Aq P9ZIVS S]ONPOlg 10} dHSW [e]OL
BOs esenseeteeneneaseeseeaneeeseeeesesenses dHSW Aq pazies sjonpolg
OS eres sree re eee e tees eeeeeeaens jonpold Aq SAINZI9S Jo JAqUINN
QL erties ete eee teeeeeteeteeteeneeenenneens uBredweg ssaualemy 2IGNd Hdl
QL irirtrteeetete rete tee tetas tees SONHSHEIS BINZIBS Yd] ZLOg JB8,A |eosi4
GL oeeeeteeeseesescessecnseestenecsssnescesenseneensssenssenaensennnne B0JBWIWOD-F 8 YdI
Lor ennnaenanenenutesnnaasasanssassneassneevesseueseteuuaseens anaes MAIABY Ul JEOA
(pitseeeneeeetteeetteetesennnassessanecasesnessessssenersnenes Ayewiuuins aanoaxy

SHG 1 Col Coley (C1 F

 

Tp coreg phere pat ret et)
"S] LI IVaALS ¥
WEEE A]

 
Case: 1:20-cv-01666 Document #: 12-5 Filed: 03/10/20 Page 5 of 20 PagelD #:175

‘9LOZ AJ Ul Seunzies Yyons Qf WO aseaJoUl jJUdoJEd pee
2 (VOW) Vv YBUAdOD wWniuvay|Ipy [eyW51q ay} yo SUO!EIOIA
JO} SBD|ABP UOHNUSAWNODIID JO SJUBWUIYS 76g pezies qgqy

‘(papnjoxa sjuswdiys puke pazies sjuawdiys) suoyoe
JUSLUBDJOJUS JOO UOISNJOX9 GL | paya|dwoo qq ‘7102 AJ Ul

‘JuaWUIaAOB

OU} 0} SHUIARS }SOO UOOIPJEJU! JUBDIUBIS pue spoob paureyap
JO SjJUsWIUOpUege AJejUNIOA ggc‘s Ul pal;nsei—9a}}!WIWOD
AJOSIAPR [B19P9} S,4qGO (OVOO) saylwwog Aosiapy
SUONeJBdQ SWO}SND |eloIaWIWWOD 9u} Aq UONepusWWOIa
yewoj e YBnosu} peyoddns—wiesboid siy, ‘wesGoud jojid
jusWUOpURge Ale}UNIOA ay} PanuNUOd qqd ‘SIaquiaw Ss}!

pue eoiewy jo uolelsossy ssaidxy ay} yim diyssouyed u|

Zl0Z 910Z-— SLOZ_—sLOZ

€l0Z zLOZ 1102 Oloe G6O0e B00z

000's
000'0L

000'SL

000'0z
000'SZ |

000'0€ |

O00'SE |

VNC) Ue DS imo mney ©

 

S[RIO], IANZIVS IeIK OQ]

‘Awouooa ino abewep pue ajdoed

INO WEY ‘SME BPE] INO S}EJOIA O} YBES OYUM aSoOU} HBuljebiysanu!
Ajyeuiwio pue saul IAIo BulAag| ‘spoob Bulbunyul-y | Burureyuoo
sjuswudiys Buyjebse} ul yueyiH1iA urewiad (GHG) Ajundes puejeaWwoY
JO JuUsWedag au} UIYIM S}JUBUOdWOD aU “|aAeJ} We YBnosYy
eae seBeyord juawubisuoo ssaidxa pue ‘jeysod ‘obseo a10w
uol|iq seaWenb jeuonppe uy ‘|e Aq aAe UOI|IlW E pue YONA}

Aq 8Auie UOl||IW OL JaYyJOUe ‘SJapJOG PUR] INO }\y ‘sHOdess ino

JE BAWWE SIBUIE]UOD SWIEW UOIILU || UeU] a0 “WeAaA Yyoeg

‘sowuo Ayadod
JENJO9|/9}]U! O} PAyejaJ SUONOIAUOD Op~Z PSAIBOEJ PUB ‘S}USWWOIPU!
88e Pseule}qo ‘sjenplAIpul ZGP pajsawe |SH-AOl ‘ZL07 A Ul

‘9102 Ad Ul LOO‘E06'Z8E' lS Woy

6L2'Z8e'907' L$ 0} peseai9ep ‘auinueb useq Aay} pey ‘spoob
pazias au} JO (GUYS) edd jre}e1 paysabbns seinjoeynuew
payeuljsa [2}0}] OY] “9LO? Ad U! O9S'LE WoO SPL 'vE 0} JUBoad g
paesealOUl SAINZIOS Yd] JO JaquinuU ay} ‘Z LOZ (AS) Je9A [eOSI 4 U|

“sjonpold poI||! yOns jo
suoduu! Aq pesod sys aueyjeam pue jeloueuy oy} sayeBIIW (|SH)
suonebusanu Anodes puejawoyH ‘(4D]) JuUawseds0JUQ SWO}sND
pue uonesBiwuw| “Sp pue UdIoaj}OIY JapJOg pue sUIO}sND ‘*S'h

Aq (Yd|) sui Apadoid jenjoa|jajul Jo JUsWaDIOJU “S}saJejul
JEUO!}EU INO O} SYSIJ BSOd pue SJaWINSUOD UBDIaWY JO Ajayes
pue yyeay ay} UdyedIU} ‘UOISSIWIWOD apes ;BUOHeUIa}U|
S9]e1S pallu ay} Aq panss! ssapso UOISN|OXxa oO} JOalqns ale
Jo syyBuAdoo pue syseweped} ‘S'f) aBuljul yey) S}ONPOJY

AIeUIUINS dATINIIXY

 
©
os

-0

Se T:20-CV

 

“UO! Z LS Ajayeuuixoidde jo anjea quS|V

peyeuuljse ue YUM SWd}! pzZe'p? Ajayeulxoidde jo sjuawUOpUege
/SOINZI9S fO| Pe}ONpuOD puke sjenpIAIpU! ZL PaySeue SIBdJO BdJ0}
ySE} ‘SN ‘SHOYe Asay} JO }\NSe1 e Sy ‘asipUBeYyoIEW payejai-sods
HWAL9}UNOD JO UONeYOduI ebay]! ay} ssasppe AjuIol Oo} |7 |mog Jedns
0} JoUd seAe|q weal uolye1adQ pajonpuod ‘yqD WoL SeAe}Uasaldas
YM Buoye ‘4a]U9D UO!JEUIP1OOD Yd] |EUONEN Pe|-¥O! Sul

‘SOINZIOS 96h‘ Ul Pay|Nses SuOesado yuo! OM) BULL “Saye}S

PayIU BU} 40} peuljsep spoof japajuNod Jo sHodxa BHuljaipyaqul NOWD
pue Japiog *S‘f) ay} je Seunzies Buiyew ggyD UNM ‘aoaWWO0d *S"h
Buuejue wo1 spoo6 Bulbunyul-Yq| $O syuawdiys Buiddoys uo pasnoo}
9J0VD pue qgo ulog ‘suoijesedo ay} Buiing ‘asipueyojew palejal
pue ‘savayeq ‘sebpuyes sejuud ‘soluosjo98|9 Jauunsuos ‘sbeqnuey
‘sayoyem ‘seamjooy ‘jasedde Buieam ‘sjeoyneoeuueud ‘soiuoso9|a
J@WINSUOD Pjoyssnoy UO pasndo} SuONesado ay] “21.02 IsNBny pue
judy ul suoleiedo juauadIOJUS Yd] JULIO! Buoj-UyJUOLW OM) payoNpUOD
(DOV'D) SwojsnD eulyD jo uoeysiulUpy je18UEy ey) pue dqoO

“‘s}USWUUOpURGe /9 PUB qYSW UOl||!LW

9 ves Je panjea spoob BHulbulsjul-yd] JO Saunzias 799‘, ul payjnsal
suoesedo | Fd|I\| ‘Suoesado jUSWsdJOJUS |SISSe 0] pahojdep
suadxe Yd] Jo sdnoib ‘(s_ aq ||) Swee, juswadsojuy Aedoid
jenjoa|jayu| ajiqoyy Aq payonpuod ajam suoNesado asau} jo yybIg

"UOIINIIW PF JO TUS Peyewise ue sAey pinom ‘auinuaé 4! ‘yorum
spoob Bulbunjul-Yd] JO SINZIas Gpg'| Ul payjnse pue ‘S"fy aU}
ssoloe sqny Jawies sseidxe pue ‘saijioey jel FeEUOIBUaJUI ‘SOdure
‘suodess je sjuawdius ysi-ybiy pajabie} suoieiado aseu| “7102
Ad ul suoneisdo apes} Bunebyiw-yd] |AAa| |eUONeU ZL payonpUuOD
(NLLI) Women Bunoebie, apes, payesBayu] S.4qo jo sjJuauodwo5g

7NNe) Xe )S On Me)

 
Case: 1:20-cv-01666 Document #: 12-5 Filed: 03/10/20 Page 7 of 20 PagelD #:177

LL

"SpOOb jaya}UNOD JO UOIIILW 7H JYyes} O} HuNdwaye 0}

Ayin6 papesyjd yjoadsns ay “uolyiw 9°Z$ JO AN|EA HSIN payewijsa
je}0] pey aAey pjnom ‘auinuab fj! youM ‘sjonpoid yayajuNod Jo
aiNZI9s ay} Ul Bunjnses s}jueueM YOIedS |SH 0} pa sjaqe] ajsa}uNoo
BHulwooul jo uoeoyiUap! §,4gyD ‘uoebysaAu! [BUILD JO] |SH

0} BSED BU} Paajas pue S]USLUCIYS }aj9]UNOD au] pazias pue
payiuapl gD ‘uosud jesapa} ul SUJUOLW /€ O} PadUa]UaS SEM
juawdinbs Buryiomjau Ja]Ndwod jepajuNod jo JoWOduwI BIWOW|eD ¥

‘pa}o9joid 319M SaLysnpul Jayj}O ul sqol

uBoeWY JeUuOIIppe ‘SaiuedWOd *S*f JAU}O WO Sued puke sjeeTew
Med aseyoind saiuedwosd esau) sy “aunyiwin} auinuab ay} eyew

yey} SaluUedWOD ay} O} payejas Sqol uUBOaWY 000‘ J8AO JO9}O/d 0}
padjay aney Soe JUSWIBDIOJUS SINILUN S.4gD wea snoimaid

AU} WO! AN|eA aiNZI9S Ul aSeaiOU! JUadIAd OQZ B pajuasaida siy]
‘auinueb useq Aey} pey Uolji L°SLS JO GUYS [2}0} payeuse

ue pey aAey pjnom spoob pezies au] puke ‘saunzias ge alam

Jay] ‘MOl e Ul EAA PUODAS & JO} BSE9JOU! O} PanuljUOd ainyuINY
aoIyjO pue auioy ubIsap UapOW ‘AINjUsO-plLW ‘D/UOD! JO SeuNzZIaS

‘palolpsajul uaeq jou
Asay) pey Ajayes pue uyyeay 0} syeasy] pasod aeney Aew spoob aseu}
JO BWOS ‘sain}xly jYyB pue sjybi) pue ‘sauossacoe Ja}ndwoo pue
9uoUd ||99 ‘suajquin} Huryuip peyejnsul se yons sjonpoid jo saunzias
ZL6'S UUM SaOHa}e9 Ua} do} ay} Buowe ulg syues AioBayeo

sIu| ‘sjonpojd pazias jo Aiobayeo mau PB SI SJONpOJY JawNsuOy

"SOINZIBS BSAU} U! Pa}!ajla}UNOD sem SyeWAEpe)
6y ‘12}0} Ul “ZL LO? AS U! SHJEWAPeI} Haj9]UNOS YUM paxiye
SddlAAP JOJONPUODIWAS JO S]JUaWdIYS EZ} Pezies [SH pue qqQ

CUNO DS MU mney @

 

 
el

“SUO/JEUILUIBJAP JUBWIBDIOJUa

Japsoq Yd] Suryew ul 4go Aq pasn pue eseqeyep ay} 0} payull
osje ale suapjoy sjy6u Aq pasedaid ase yey) spenuew uoleoyNuUap!
JONPOJd ‘SUONCUILUIAJAP JUBWAIIOJUS JAPJOG Yd] By¥ewW O}] ssa00e
ued 4gd Jeu) eseqejep Ayejaudoid ainoas e Buisn suolepiooa
asa} SJa\siullupe qqO ‘7AOD Ago dI//-sdyy ‘wayshs (YHdlI)
uoijepso0ey-92 syyhiy Ayadoig jenjoa|jayuy ay} Buisn sJaumo JI8U}
Aq ddd uM papsooal usaq aAey yey} S}YBUAdOO pue syseWwape)
paiajsibed Ajpesapa} UO JUBWIBDIOJUS JBPIOG Yd] S}I SayesJUBOUOD qqD

gelD #:178

 
 

e 8 of 20 Pa

‘s]uaAe BHulures) pue yoeaijno EEE u! payedioed sjdoed OQO'rL JeUl
a10W ‘J 102 AS Ul ‘SPOOB po]! Jo aunZias ayey|19e) 0} JUeLIB.IOJUS
Me| UBlas0} puke ‘feoo| ‘aye}s ‘je1apa jo Burures euoleusaju! pue
DISABWOP SJONPUOD }! ‘UOISSILU YORAJNO AujSNpul Buy} O} UOIIPPe Uj
‘ureyo Ajddns s,juawuUJaA0yD ay} Bulinoas pue ‘AWoUo0Ia ay} pue

2 ‘Ajayes “yyeey dqgnd Buydajoid jo sanwoud s.4a}uaD Yd] eu} SsNosip
O} SJ@YJO Puke ‘SJaWIeO ‘salpIOe} Papuog ‘suspseMiO] jUBied ‘siayosq
SWWO}SNd ‘syayOdu! ‘sidunjoRjnueW ‘suapjoy s}yBu s}obse} aunjus/
julor “spoob pajure} pue ‘psepueysqns ‘}aj1a}UNOD Jo UOINqIISIp
pue uoleyoduu jeHaj|! ay} YEquIOD 0} SIOJOaS ayeALId pue oIGnd UM
Q Suveys uoljewojul eseasou! 0} paubisap si aaiyemul siu| “eAyeniul
~aINUSA JUIOP UOe1adO si YBnosy) Yau) g] YeEquUOD 0} s1OJJaS ayeALIC
= pue oljqnd ay) yim sdiysusupyed ul sabebus 19]UaD Yd] Pa|-4O] euL

5 Filed: 03/10/20 Pag

ocument #: 12

016

Cv-

"Hd| Bulssojus yo asodind au} 40}

sai6ojouyoe} pue ‘juawdinba ‘asemyos ‘arempsey jo seled 10]}9eS
S}eAlId WO. SuOeUOpP HulAlad—ed JO} (LQ’EEL HAD GL) SuoNeinBe.
pequosaid sey 4go ‘(P)80E UOHIES WALIL ey} 0} JUeNSINg

Case: 1:20

MATADY Ul IVIL

 

 

™~ FF
ah
‘ f

"Q0JNOS dy} Je Bunlapayunoo

dojs 0] sdiysuauyed jeuoleusaju! pue 49}U9D UOHEUIPIOOD Yd]
jeuoleN ay} yBnosy) uoNeuIpsooo AouabeJajul ‘ssapjoy syybu pue
491 gd ueemjeq uoNesoqeyjoo soueyUs O} SayepueW apnjoul
9SOU] ‘JUSWIBDOJUS Yd] JusWajddns oO} SusiueYydaW apIAold

PUB JUBWSDIOJUS Yd] HulpyeGes suoloe 410} |jeo Ayyeoyioads yeu}
SUOISIAOIC (WA14L) GLOZ JO JOY JUsWIaDJOJUR apes] pue UO!eWI9e4
apes] SNOUBA JUsWA|dUI 0} panuljuoD 4D] pue qgd ‘2102 Bung

‘Ajyeuoieu jno padoos si

YSU ay} se Ajuda Jo Sod |e 0} papuedxs pue AJjua jo od oyloads e
Je pajoaip aq ABW SAI}IANOe BSAY | “SUOIJEJOIA Yd] ajqissod 0} payejai
YSU JO Seale SSaJppe oO} SUOI}e1ado Bulynoexe pue Buldojanep useq
BABY SI9JU9D 9y} ‘ZL0¢g AS ynoyBnoiy] ‘aouabyaju! apes} ajquyreae
Bulbesang] puke ‘SuOIOe JUSLUBOIOJUS Oped] jN}JOedw! pue o1Ha}e.s
Buld\jdde ‘sainpssoid Buissaooid ape} aAlyeAouu! Buldojanap
‘asiuedxe pue abpajmouy Aujsnpul Burloueyua ‘sseusal}ijedwoo
o1wWOUOsa S,eoUaWYy Builuay}Guaijs Jo sjeob aul jaa O} WOYd ue UI!
Ayuda JO Sod |e ye SUOISIDSp apes} aye O} AWOUINe jeuOIyYeU BAeY
‘AWUNOD BY} PUNOIe SUOIeDO] DIHaye1js Wool paBeuew ‘siajuay ayL

INCU ys ino mA)

 

   
Case: 1:20-cv-01666 Document #: 12-5 Filed:

 

 

ye Puno} aq UBD UOIFEWWOJU! Payejai BDIBWWWOD-J ao/|

‘SJUSWIYS BdI@WWOD-d O} Hululeyad sme] SwO}sno

pue ape} °S7f JO suoHeoIA Bulyequwos 40} uejd pue ABayeijs s,4qo
JO JUBLUdOJaAapP 9u} pa] Sey YoIYM ‘YOUBIG SsaUIsng [jews pue
SOSWIWOD-F ay} paysiqejse Ajjeloiyo qd ‘9LOg Jaquiaydas u|

*S]UBLUUOIIAUS SSaIdxE8 pue
|TELU JBUOIFEUSJU! BU} Ul Bde] aye] SouNZIAS Yq] |e JO JUsdIEd Eg

"S]JUMLUUOIIAUS |e pue ssaidxa

ay} YBnosu) peddius aie soBbeyoed uoljjiw OOS 4J8A0 ‘Ajjenuuy
‘SN ay} OJ! SeBeyoed |;ewWs Ul asealoU! dieys ke Ul pa}jNnse: evey
‘suuoyejd Ayed-piiu} yBnouy) asoy} Hulpnjou! ‘sayes aoJawwi0Dg-F

Soy less tos i. aS i

 

vi

  
 

“EXOPU|/SWOH/AOD "ago 'suoljedal/B3//-SAQY
ye wayshs Buodey uonejoi, apes, auljuQ suoneBbealjy-2 ay) Buisn
ddO 0} peyiuiqns aq ued syuawebuLju! Yd] jelus}od UO UOI}eWOJU|

‘TAODAGa'sId77-GHY ye (SUdI) yoreas syybiy Auedold

jenjoajjeaju| au} payyeo aulbue Yyoseas e Bulsn ajqeyieae si Suoiepsoo—al
BAIOBU! PUB BAI]OB YJOg JO aseqejep Jijqnd yY ‘suONeUIWUajap
juaWaDOJUd Yq] Buryew ul siapjoy s}yBu ym Ajesojo syiom qgo

‘papsooel puke pasaysibel Ajjesapa}

aie Jey} BSOyU} SB UO!}Da}O1d puke JUBLUBDJOJUS JAPIOG Yd] JO syjauaq
awes ay} 8Al90a1 s}yBUAdOS palajsiBbaiun asau) ‘papi00e1 sou0
‘MON ‘ODSN eu} UM paajsibas sem yyBuAdOO au} jun ajqissod you
SEM dgd UM UOHep0oa/ ‘A[SNOIAdIg ‘s}yUBUAdOO paJajsiba Ajjesapay
184 Jou jNq papsooei Yons BulAjoau! saous d1}9/U}e JO Seunzies
paypuny om) Ajeau a19M B19} ‘2 LOZ AS Guunp “apjoy s}ybu auc
104 (OOSN) Bd!INO YBUAdOD *S*N ay} YyIM SuOHeoI|dde uolejs!6e4
Huipued pey yoiym s}ybuAdoo 10) payeijiul a18M SUOI}ep1ooes MAU

ce VALAL 84} $0 POE UOI}D9g 0} JUeNsind ‘g,.Og IsnBny souls

‘suoyepsooes Buiidxa jo sjemauel JO SuOI}epsoge
MOU EPre'zg Bulpnjoul ‘suonepsiooa aaljoe GOZ‘g |} JAA0 0} Bululeyied
s}yBuAdoo pue sysewapel) padojud qgd ‘ZLOZ AS JO BSojo au} jy

MOITADY UT Teak

 
SLUTIVM
Pes eal

CY ee SE OM Se ble |
IAW AYA

OS)
4 il

bade EL Rea

AuTIMar

Pee yA)

 

 

 

 

SIAR ESE CO UO SAYNZIAS 40
coe A sane
266'6 LNAWNOUIANS
a RAP Ltt fire [OE ERI ES
; . : ° “HE duSIN - 612'Z8E902'1$
i ss: SAUNZISS 40 YAEWNN - El 've
ei *STWLOL ZL0@ AS

a2a®a2e
eo 2a2e2e'
eeneee.

    

TO VP EONS

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Caca: 1:20 sey O1EEC4E Daeumantt: 196 Ciled: 99/10/99 Dana

WAS. Lo OV VPLS POUCOTTITOCTIU rr. Lo

SAUNZIAS 40 YASINNN AG
SOILSILVLS SYNZIAS Ydl ZLO02 YVIA TVOSIS

 

 

 
  

nC
esl LF

‘SAAMNOS BIGEINGAd Wody dOYS ‘MOoUy JOU ABLU MOA SAB UT
AWOUOD9 “S‘fN ay) soBewep sjoanpoid JiajsajyunosD BuyAng

        

i

‘SAOPF NVDINAWV 4O SGNYSNGHL 1SOD ASHL

anf (0) EEE POE te h/
AAISNAdX4_ MOH

*s]UdA9 8sau} YBnoly)
S19}9Aed) COS‘e Ajayetuixoidde yim ayods 4go L102 AS UI ‘Aoesp oIqnd
BY] BJLoNpA O} S]eIOYJO [SH puke qqdD pa|qeus smoys peo asay| VOIAeYyaq
Buiseyoind say} pue spoob jayajunod jo syaHuep ay} jnoge suajanes YM
4/2} 0} SOdsre SNOWeA ye SMOYS PEO! Yd| XIS Pa}ONPUOD ygd ‘UOIIPpe Uy]
*‘seoinos ajqejndai wo. Buiddoys jo aoueyodwi! au) jnoqe ssauajeme asies
Gre AyAnoe jeulwiO suoddns spoob jayjajuNo9 Bulseyoind yey} siajane.y Yaye
spe ey, ‘spoob Bulbunjul gq] Buyinboe jo suoneoyduy Ajayes pue yyeay oljgnd
o

PaP

/10/20 Page 11 o

a

12-5 Fil

pue ‘o1wouode ‘}e6a] ay) jnoge suajane.]
JBUONBUIAU! WOJU! O} S| UBledwied au} jo
jeo6 ay, “woouosiApyduy se yons sajisqam
JAAB1] UO paoRid osje aiam spe SUL ‘(|AAG)
yoduiy jeuoneusajyu) uojBuiysesy/asownjeg
pue ‘(yjr) Hodury jeuoWeUsa}U] 410A MON
(XW) Hoduly |BuCHeUa}U] SejabuYy SO7
‘(MAQ) HOdiy |euoeUsa}U] YON HOS
/seyjeq ‘(qyl) wodiry jeuoleusaju] saying
uoyBuiysen ‘(GHO) YoOduiy yeuoeuse}U]
3J8H.0 obealyg — Ayjunoo ay) jnoyBnowy)
payeoo| syodure xis ul padejdsip spe jo
pejsisuoo ubledweo ay} jo aseud siyy
‘ajdoad uoijiw 76 Ajayewixoidde payoeral
pue /10z¢ Ajnr pue aunr jnoyBbnoiuyy

powad janes) Jawns Asng au} Buunp ues
uBredwes au} jo aseud ysuy ayy ‘uBledueo
ssoueleme ognd Yd] ,Ssapeyunoy

puiyag YjndL,, 24} pedojersp 4gO ‘ZL0Z Ul

10Fo) UO RUN A@ Moe ey ANT mo) Oe eB

                   
*jUsdJed OO UBL} Jamo] JO JayBiy

Aj uBijs si se8A jeost UsAIB © 10} saBeyusosied papunoi Sj} Jo Wins au} ‘seseo
of e}=) 10] ple) =) |=ut=t=) plo)! =)0)=310l=}e)(=[olN] -]p}o)/i\ | 9)0] =U rm )=}n|-Fel=}= |, [ole\-)1=t0)
.S18UIO I|V,, 84} Ul Papnjoul sie Selobsyeo yonpold sjdijjnw BulajoAul sainzias

@WOs UI

yt]
YaG
{06
Kes
oe
%8
%*Ob
rN al
riya
%o9l
%0¢
JEJOL Jo
JUSSI9¢4

webs] §
veil!
ols
VANE
%9
p71)!
YeL
Nol
bras
rho
bile]
JEJO| jo
jus9184

09S LE

Asya
Shs}
ray aS)
eh ete)
€96
Lord
vel es
70} rab
Osg'¢
133 OS)
colo} Ale)
SdiNzIas Jo
Pr=TolUN a

13} ad

3°) te)
ahd
VAs
608
60¢'¢
99¢6
clos
PASH tay
ea
Icy Am 4
Lek)
yey lava t=lou le)
JEqUUNN

i= laydt=lom (ole =e [Ula

A9UIO {IV
aoedsosey/aniouwoiny

i/o) =A sy (ele |=

ye} letsisi=loo\y Jcvt=} ale ll b(oye)

BIpa| [291100

eV] =to )y |=U lots (eyes } cro) vUnsro)=10 0 =]u Pe
taF=}1=/V,Viciolte | oul eye

AST EVs) py tele panied V\

JESaMjoo-+

Soluojjoe}y Jewnsuoy

oto) Hlel=t=i=solo\« 7it=)|={o(o\s 1 aU Ni zt=y,V\
sjonpold

$10¢ AS

t=) apd claw rompi=lo (Flin

SIBUIO IIV
Kolb

i=t=]B(ol=i=1=}0s0) soy (=) 1910 [UU (01g)

EBIpa|y (293dO

ale5 jBUOSJe8 4 /S|ESIINsoeULeY
SH E=]/L=7VVisiel={0| ole) =] a

sjonpoiy Jealunsuo5
$91U01}99]/9 JaWNSUOD
JEBMIOO4

AST) pelu ped ted) A)

j=] PTel={=f=}ore\y// (=) |=10[@ hv al oUF |=r=) VV
ispta)a| oles pe

Z10¢ Ad

S1341O IV m=
aoedsquay/AAl]OWOINY m
s6e|/S|aqe7 m=
Ssalosseo0y/SiajNdwod m

BIpeyy eondO
BIED |EUDSIAd/S|BIIINADEUUEY
sjay/em/sbeqpue}H m
Aljamar/SeyojeN w
JEBMJOO{
SOIUOI]IA[Q JALUNSUOD jy

seuossesoy/jaieddy Buueayh

S13410 IIV
sAoL
SaUOSSaD0y/SJ9]NdWOD w
EIpsyy |2ondO
BIED |EUOSIAd/S|BOINAIBUWEY, =
syae/sBbeqpue}H m
s]ONpold JawWNsUOD
S$O1U01}99/q JAWINSUOD m
JE@MJOOY
Aujamap/SayojeM w

seossaooy/jareddy Buueany »

09S‘LE :SeuNzIes jo Jaquiny |e}OL

910¢ UVAA TVOSIA

Evk'pe :seunzias jo JaquNN [eloL

Z10¢ UVAA TVOSIA

yonpoig Aq seinziasg Jo 1aquinyn

O

G

 
be ited [=le Maloy aU l=10p ue t=y." (ee le ye t=]0| ai

pent cI 1=i= Ja =F} MULAN OMh=de (eo) Mtst=)0]=3 |Ur=soyt=[e ly ol=)e]U ploy m=lUp mle MeUl atm a= lUbiatst= i=] 210)
SLUOS Ul ‘papuNno sie seinbi) ebejUedJed jenplaipul sy} esneoeg ‘AuoBbajyeo

«4OUIO IV,

rite
01
vil”
vials
MY
0
wh)
%8
%6
ay aa
Vyas
loo te
JUBDIa4

%9
ils
WANE
rik
%v
%9
%9
iy A
Ei
bile}
woh sh
[E}O} Jo
p= fey =a

oho foal 35
Holos om §

Grl‘Lse'9e
g96'S9L‘s
LLS'ZSO'Z1L
oa Ao] Sono)
96E' LEY‘ LS
G20'661'SS
L8e'9LZ‘eZ
rac eel): m0) ae
cobb 268 eck
Gr9'BZ0'ree
FAA a0 SIO RSIS
Fe tetsy A

Ev Pe
6le'cse'90e! §$

MO} a 0 lcm oy
9Sl'8cl cl
7 ty AS Ke
(eye Lay all a4
IST sei Ae)
022'8S2'69
PA Ke M0} }25 7
¢S0'1S6'08
(atone er al get}
Asie Nei aaa are
Stl ‘29l‘O9r
fests}

8} Ul pepnjoul ese seytoBsyeo yonpoud sjdijjnwu Gulajoaul seunzies

seinzlas Jo Jaquiny
fates fo} A eo) 4 Ochi, em 1-2 SO

i]s oLolENiEUlor@ we I-1Ebl@ lh]
ill el= 7A =z) Lele)
s6e|/sjeqe7
WWi= Pe Pid (sige (Ue (or@
JEBMjoo-4
syed/uojeyodsuel |
aleD jeuosied/s|eoijneoeWeU
c=f-}b(ol=tn1=are) fi (=3]=1e (0), a1] Bl =1-7)¥)\
SHed/S91U01}9e/9 JewNsUuOD
IE) VAN Vciel4e | OL l =]
HSV) Wesscle ey tey Ny
sjonpold
co] Hoya

Sie aydtelou oye (=lo(0U at
dySW Z1L0¢ As IE}OL

SO/PIPOWLUOD JSUIO IIV
Coll
BIPEW je0ndO
B)=f=),¥ cole es
sjOnpoly Jewinsuog
aJBD jeUOSJE4/S|Bol]nNeoeULeU
sauossessy/jaueddy Burean,
s6e|/sjeqe7
$O/U01}98|9 JeLUNSUOD
S]9|/EM/sbeqnuey
POT FE t=) py As=10 fad 14,1
sjonpold
ZL0¢ AS

S190 IIV a

%L> BIPSI IE9NdO m
sbe)/sjeqe)

SUE d/SJa]NdUoD w
JEaMyoo4

sped/uojeyodsuell =

BIED [EUOSIAd/S|BOIINBOVUWEY w
sauossesoy/jaieddy Buea,

SUP q/SDIUOI99/Q JBLUNSUOD »

sjayieqy/sBbeqpuey mm

AljamMear/S8ydIeM m

S13410O II w
sAolL
BIpeyy |20Nd0 =
4eamyoo4
S]ONPOJd JAWINSUOD wm
alBQ [BUOSI9d/S|BDIINSIBUWEYY »
saossesoy/jaleddy Buieap,
sBey/sjeqeq
SOIUOI]D9/Q JBWNSUOD »
sjayen/sbeqpueyH m
AJaMaL/SOUDIEAA w

Loo'e06‘28e'lLs

6L2‘zge'907' LS

910¢ AVAA TVOSIA

Z10¢ AVAA TVOSIA

duSW Aq peztes s}ionpoig

G

G

*dYSIN "389 9102 Ad IE}OL

*duSW ‘389 2102 Ad 1P}0L

 
ip lUr=yeNi=Lo Maloy mnel=1ene=7 ie] lem t=lUle) 10 Aple|o)| (m1 l=1-1,W|-sol TM UL=NiN] ol -we [el M=t=]e]-s10[-lelt-\0|
fex-yolu]a (ey t= lUp mle MUU] al-M-1Up Uuct=[=)-to=]00 [elm 0| iy or) o]Ulp(oY =I] =M=-3 18] 0) M=]a)-10 [Jo (=]a|
ENPIAIpUl By} asneodsg ‘peonpoid ejem spoob pezies ey} siaym Ajuesssoou
jou ‘uIBLO yo Aujunoo peyiodal 8} jOa\Jei Byep ainzies eyeboiBbe ou)

%8
yh 0)
ah om O)
yh onl 0)
%E0
%£'0

vals

vials
vals
ECV
%SP
JEJOL JO
JU8D18q4

viLa}S
%¢0
yh 0)
%V'0
aA 8)
%r 0
ai O)
%v 0
vals
aye 23
IP
|EJO] jo
BU T=Fo) =]

ogs' Le
Moe) >3 0] opretst mm 8

ere
Maoustcns
irayiaetsisas
TAS OTA
9S/‘Les'p
eye YP ia
crAse ako]
eyo Vd
rey els\s ha
Sle me Paalsts
SraeM este ney ke
eres

357d a
Wels ome Oye

ei shea Acy Ms rere
racic meleic a
ida] oe} 10k
AO) ket skin
eh ohs a Moho 4
Ol etour Olen
melo tc {oia
Ooh APA sloia yd
Siam a dom
Wears eee) 3}
SOL‘ LE9'PSS

:

cacti er ed

SOINZIBS JO JBqUINN
dySW 9L0¢ Ad [B}OL

ITO a hd

(ofa) b <=),

BaIOy

BIQWO|OD

usaepe|bueg

heat =Pe]

BIPOqUIeD

aliodebuls

BIpu|

la}U[e)y ju a)u(o) s|

BulyD

BU FP= MP ov OTT =F eine
bo Oey |

Vl aydl-lowlowst-le 00a
dySW ZLO¢ Ad IE}OL

STU @ lh

eta E

i=} 0)=10 1-19)

eolOy

LUBUISIA

LEANN

AX Plo ey

EY [ole |=}e]0](s

Latele)|

Buoy Buoy

BUlyD

Bye) = Mole oy =T Ne pets |
PA oy eay |

SJ9U}0 IIV m
%|> OOIX9|\) m
%L> BOlOy w
%|> BIQUO|OD m
%|> ysape|bueg
%L> UBYSIMed
BIPOQWED mw
aiodebuls wm
BIpu|
Buoy BuoH »

PUIUD w

SJ94I0 IIV
%|> PURITY] m
% [> Bpeuey

% > ealOy m
%l> WEUSIA w
% [> URMICL |
% > AONE m

alodebuls
eIpuy
Buoy Bu0H »

BUIUD

ve

LOO‘C06‘Z8E'lS :dHSIN ‘ISS 9L0z~ Ad IE}OL

" %L
%L>

9107¢ AVA TVOSIA

6LZ‘ese'907'lS -dYSIN “ISS ZLO% Ad 12301

Z107@ UVAA TVOSIA

Autowosq Aq peztes
sJONpoig 1OF dUSW [eIOL

 
lUi=roFi=le Molo MUl=1ep Wise) lede =e] a} lelr ire lo]| |=} i | =1-1,0 |=re)-)] MOTs Yi] oll =9 [o)Utsi=)9]=310 [=vo)|=l0|
PepUNO! Bu} JO WINS au} ‘Saseo awWoOs UI ‘papuNo! sie sainBy abelusased
[ENPIAIpUI BU} esnedeg ‘pesnpold 31am Spoob pezies ou} s1eymM Ajliesseoou
HColU MAU | 0) Pom (oly OF lately ol=}blelel=Te-lUp Wal)! t=JM-s1-1 el) ardi=\-m-mh=1ej=310]0)-- 10 Ne
S19UIO IV &

% > AON, we
AUBLWI35)

o9s* Le SN avdt-Tomlo Ws =[e [00191 siodeBuls »

a Buoy Buoy &

a3} toh oad SEIN ON |v]

va 8 (a{0} 3 ney SOND BUIUD mm

vane ie lato AUPLUIS5) | 9 \ gp
v4 hohe] Tele |-19]0] oy : % [> Vb
%IE rAS) ia Buoy Buoy

vA AS) yaa ae) reo

[BJO] Jo SaiNZIaS jo UO) ale ove 9107 WVHA TVDSIA

juso18,4 Jequiny 910¢ AS

SIBUIO II &

57a 23) S8iNZlas jo JaquINN uemie],

%8 Rena ton Spee
ra aay UEMIE| Aan,
Wye) Bei) EPEUED
Ard 18S AS) Pla b
ils} LSE'EL Buoy Buc} BUIUO mi
Wale) ieisege |e Bulyd

JE}O| Jo sainzies jo Bf=JUy0|-Pe oll] e)=s

JUSI18¢ Jaqunn ZLO0¢€ AS

Buoy Buoy =

L10@ AVAA TVOSIA

Autouooyq Aq sainztas

 
‘SUO!OB JUBLUBDIOJUS JAYJO
Jo ‘ebe6beq sebuassed ‘syodxe enjonu! AioBayeo , Jaujo,, 8u} UI papnjoui seunzies JBUIO ob1e9 ssaidxg

| a
000‘S
000‘OL
%8 \0r4 ria cleats eel
rae (cra) SOT! %b  OSel 1810 0000'S

%29 yoo § oss) Fels ire tS) Ache obie9
CA zon 9) %Ze  Z266'6 %9B 9QZE'LL Tet 000 02
vracy rac{on> ete ay Al al MSG E9E'/L Ei=\-} ope 000'Sz

SoU 0 = rTT=ST= I (a SCO COAT pCO CON A Co LL0Z Ad 9102 Ade
aPelusoled J 102 juso184 jusoIe8d

7 ope) HOY ee PANY Ape OYA SOINZTIS JO LIQUITN
SOINZISS Jo JaqWUNY ,

J8UIO obied reW ssaidxy

Wt ssw
%EL- (og'9zt) ¢$ egoz't $ ir{:1 9M a Co OOLS
ray T= 0) a 3 :] Sa A = | A 1 T

%EL- (oz09) $ %62 Sl6e $ %EE Llsp $ ofseo ooes
ite ie LOO i $ %6 Vai:t] oe YL yool ¢ EDA o0E$
%0E- (o7ssl) $ %IE E6er $ M%brr Svl9 $ sseidxy

=Je}0i-i0f@) sousiayjiq IEIOLJO JiOZAS IEIOLJO QLOZAS sSpow
GO) a)=a\Ul=va} i= Nabe juso104 jusdJ84

Let ANA eyy aye!
(SUOII|I Ul) BO |1e}ey payseBHns s,jounjoejnueyy payewijsy

00r$
oos$
009$
00z$

Z£10¢ Ade =91L0¢ Ado

(SUOT][IUI UL) dUSW pareunsy

mia) oonaconay,Wats mrajun (oe haut, Cale saaVA Ys

 
BU =f) -l0 Wala) Mv |=1e rw t=) |e) lem =lU | of] v]

AjyYBi[s si ead jeosy uaaib e 10} seBeyusosed papunoi au} Jo Luns au} ‘seseo
SOS U! ‘PapuNno! sue seinBy ebejUedsed jenpiAipul aul esneosg “Aiobeye9
«SJOUIO IIV,, 2U} Ul Pepnjoul aie syonpoud Jo sedAq eydiyjnwi Uym syuewidiys

AS SOINZI8S JO JaquINN

rie) 88 i=} elo UelUUTot@ ye t=}U}l@ yl hyd
Me 0. aS sape|g/siozey
%PrO xe SeAIUY
vil io siedey Buljjoy/seyaiebig
ws 09 eluipi=t=l= py iets)
%l 69 spooy Buryiods
ists] VAS soedsoley/eAiowony
r10) 8 7a) SjusuodWwO4 jesnUD
El SP9 isto) [Uloy stor=) = pele ai=0 (og)
%V9 7A Ba ele5 |BUOsi8 4 /S|jedliInsaeuWeUd
flere Hee) Redes roe Be Issey Peas ey cra Miele
JU8918q Jequinn ey orAy ee '

IJ avalsTowle le (Ue LAN

he} TiN] ose}U LU oe TION hy
ne GL Eis] U0 [n= pe
YG Z6 EYo[VU} =m Visto) 0) |
ribo ELL SoBdsoley/SAIOWOINY
rl Shall spoos5 Buliods
VY Ley S[BOliInNeoBWWeUY
%9 ShoY a s]UsUOdWOD jeEdHUD
%9 19¢ Esto} [Ufo i el=] = Ie elU0latsi0 (ol)
MLE clo oaa& iefst1-11 @] 8 atsy
%vEe (ale) ae FYI =t@ Wl [10 ol-9 (=|
Tati OMS) ay4lelswte) Iulia etiam veya ale
TU-Jo3 Pe Te FTA ray ane

 

L68'p :Seanziag Jo Jaquiny |e}OL O

$1910 IIV @

% |> SePR|G/SIOZEY wm

%L> SBAIUY w

siadeg Burjjoy/saiee6I9 a
sBuueag jeg
spoos) Bulpiods
aoedsolay/anljowony
S]JUSUOCLUOZ JBOD

SOIUO1O8/Q JAUINSUOD

 

BBD JPUOSISd/S|BOINBDBUUeYY

% b> ob i> —% |

910¢ UVAA TVOSIA

LZL‘b :Se4nzlas jo Jaquiny elo,

SJOYI0 IV

SOUUNL8d w

sdwey/s}y6r =
aoedsolay/anowojny
spooy Burpiods
s/eoljnaoeuWeyd

s]UsUOdLUOD JBOWO

  

So1U01]938/9 JaLUNSUOD
%E

   

sesse|buns mw

we
aued Jeuosiag %8 %G Ke
6

Z10@ AVAA TVOSIA

 

ROB ii ele one ya snl a

&
c&

“suolsioap aAljaidsaju! JayJO pue SBuljns si9A09 ,SHuyjn4,, We} OU,

vg 0¢ Z6l S98 LS €9 eS

     

  

   

  

   

  

    
  

- Sod PTY ATTN 1) ey)
oVacIApy sbuljny  ‘jisy anzlas sjuawdiys sjuewdiys
Z10@ UVHAA TVOSIA

vs 6L vS9'rG2'e$ ELL aS

 SHOq _,panss| Prt eye oy 4

o}adApy sbuljny ‘yjsyoinzieas sjuewdiys  sjuewdiys
910¢ UVYA TVOSIA

 

"@INZIOS O} JOal[qns aie JayOdwI awWes ay}
Aq sajoiie awes ay] Jo suoleLOdwi juanbasqns ‘papnjoxe eouQ

‘O1| au) Aq eBuryul 0} punoy pue pasnooe Ajjeoijioads jou a1am
Aauy J! UBAS ‘Sloe PA1aAod j]e Jo AyJUd BU} JIqlyoud suapso UOISN}OXy

“ye Aq sajoe

BuiBuiyul jo AujUa ay} Jeq SuapsO UOISNIOXa je19Udy “sjUspUodseal
paweu jo sejome BurBurjul 0} Ajuo Ajdde suapio uoisnjoxe payiwiyq
"S19p4JO UOISNjOxe je1suUab puke poi] YJOG Senssi D1 SUL

‘paseq-juajed ase siapso UOISN|OXxe D1] ISO

(OL) UOIssiwWOy spel, euOITeUsa}U]
S98}e]S payluy au) Aq panss! siapuo uoISsnjoxa sedojue qgy

SIIpiIO UOIsNIxy7

 
| Zo

Filed: 03/10/20 Page’

fs

a

ne

a)

*
=
i

 

ve

‘0902-HdI-998-| GuOYda|9} 10 7/ETSjS/AOH TO}USoTaT MMM SAY

ye J9]UBD UO!JEUIPIOOD Yd] [BUONEN dy} JORJUOD ‘AoeJId pue
Bulepayunoo Buipnjou! ‘syyHu Auedoid yenjoayjayul Jo SuoiejoiA oda OL
- 49]U9D UOH}eUIPIOOD s}Yybiy Ajadoig jenjoa}|;a}U] |EUONEN

‘LH 1V-Sg-008-| Buryyeo Aq payodey

9q OS|e UBD SUONPIOIA ape, "eXSPU[/SWIOH/A “SUOI 77-sdyy
wia}shS Buioday uojejoiA apes auljUd SUOHeBHaly-2 ye go 0}
UOI}RIOIA apes} BU} WOdes aseaid ‘awWiO Yq] Huljyiwwod si yenpiaipul

Jo Auedwoo e joadsns Jo jo ayeme ae noA 4| - suoeBbaly-3

 

    

‘AOb'SUp WeIBOIdADTOCICI

EWA ‘UOISIAIG Hd] 84} JORJUOD O| “swesBod pue Adod ‘ABayeys Yd]
s,Aoueby au} Bujuawaldu! pue Buidojansp ul syuswWUe8A06 UBias0} pue
‘sainuaBbe jeiapey Jayjo ‘Wels qgd ‘AUNWWOD ape} aU) Jo SIaqWIa
‘suapjoy S}yBu YM SayeUIpJOOD (UOISIAIG Yd]) UOISIAIG eq1EWWOD-y

8 Ud] SUL - UOISIAIG BDBWLWOD-F qgD UO sduepINy ulejqo

‘AOD'SUp dgo @ YOUeIqIdIbY joejuoo aseajd
‘JUBWADIOJUB Yq] UO SaLINbul jesauab 104 ‘ACB SUP dqo@ suoNsenbudi
ye YOuRIg Yd] ey} JOe]UOD aseaid ‘WesHoid UOHep1o9a1 S,4qD UO
UO!JEUUOJU! JSenbas oO] ‘diay oO} ajqeyeae si yOURIG Yd] ey) ‘AewOye Yd]
ddd 2 YIM BdRjJa}UI 0} Oy!| P|NOM pue JUBWADIOJUS Yd] $,4qoO jnoqe
suolsenb je6a] eaey OyM esou} 10+ - ABUJONY Hdl dad eB UNsuog

 

  

  

1 jOUs! ye
SOQ djaH Yd] Ay} OBJUOD ‘JUsWIaDIOJUa Yd] UO SUOI|SaNb Jamsue O}
Aepu4 yBnoiyy Aepuoyy payejs s! ySeq djaH Yd] $.dgd - soue}sissy

uleyqQ puke suoljejolA oday 0} ySaq djay Yd] ey} JOe}U0D

 

yDe}JUOD FO sUTO”g YdI

 
e 20 of 20 PagelD #:190

www.cbp.gov/ipr
www.iprcenter.gov

security CBP Publication # 0785-0918

 
